PER CURIAM.
The trial court lacked jurisdiction to consider appellant’s motion for posteonviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 during the pendency of appellant’s direct appeal of the order revoking his community control. Bryan v. State, 470 So.2d 864 (Fla. 2d DCA 1985); Grizzell v. State, 187 So.2d 342 (Fla. 1st DCA 1966); see State v. Meneses, 392 So.2d 905 (Fla.1981). Accordingly, we affirm the denial of appellant’s motion for postconviction relief on this ground. See Robinson v. State, 393 So.2d 33, 35 (Fla. 1st DCA 1981) (stating that if trial court’s order is sustainable under any theory revealed by appellate record, affirmance is proper notwithstanding that it may have been entered for a different or even erroneous reason).
MINER, ALLEN and LAWRENCE, JJ., concur.